Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrant þ Filed by Party other than Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Materials Pursuant to §240.14a-12 Jesup & Lamont, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: [inert] Aggregate number of securities to which transaction applies: [inert] Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: [inert] Form, Schedule or Registration Statement No.: Filing Party: Date Filed: JESUP & LAMONT, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 5, 2009 To the Shareholders of Jesup & Lamont, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders of Jesup & Lamont, Inc. will be held at Jesup & Lamont Securities Corporation, 650 Fifth Avenue, New York, NY 10019 on May 5, 2009 at 10:00 a.m., local time for the purpose of considering and acting on the following matters: 1. Election of six (6) directors. 2. Approval of an amendment and restatement of our 2007 Incentive Compensation Plan to increase the maximum number of shares to be eligible for grant thereunder by 6,000,000, up to an aggregate of 3. Approval of the proposed issuance of up to 20,000,000 shares of our Common Stock in exchange for and payment of an aggregate amount of up to $10,000,000 of our outstanding debt. 4. Approval of the proposed issuance of shares of our Common Stock in payment of $116,164.00 of liquidated damages. 5. Approval of a stock purchase plan to enable us to sell and issue up to $10,000,000 of shares of our Common Stock to our directors, officers, employees or consultants. 6. Approval of a compensation plan to enable us to issue shares of our Common Stock to our employees or independent consultants as a portion of their compensation. 7. Approval of an amendment to our Articles of Incorporation to increase our number of authorized shares of Common Stock and Preferred Stock 8. Ratification of the selection of Rosen Seymour Shapss Martin & Company LLP, successor to Miller, Ellin & Company, LLP, as our independent registered public accounting firm for the fiscal year ended December 31, 2008. 9. Any and all matters incident to the foregoing, and such other business as may legally come before the meeting and any adjournments or postponements thereof. Our Board of Directors has fixed the close of business on March 20, 2009 as the Record Date for determining the shareholders having the right to notice of and to vote at the meeting (the Record Date). If you were a shareholder of record at the close of business on March 20, 2009, you may vote by proxy or in person at the annual meeting. Your vote is important, regardless of the number of shares you own. Whether you plan to attend the annual meeting or not, PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED PROXY CARD promptly and mail it in the envelope provided. If you attend the meeting and prefer to vote in person, you may do so since your proxy is revocable at your option. By order of the Board of Directors Steven M. Rabinovici Chairman of the Board Longwood, Florida March 24, 2009 JESUP & LAMONT, INC. PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 5, 2009 The Board of Directors of Jesup & Lamont, Inc. (Jesup) is providing the enclosed proxy materials to you in connection with its solicitation of proxies to be voted at Jesups 2008 Annual Meeting of Shareholders and any adjournment, postponement or continuation of the Annual Meeting. The Annual Meeting will be held at Jesup & Lamont Securities Corporation, 650 Fifth Avenue, New York, NY 10019 on May 5, 2009 at 10:00 a.m., local time, for the purposes described in the enclosed Notice of Meeting and this Proxy Statement. This Proxy Statement and the accompanying proxy will first be mailed to shareholders on or about March 24, 2009. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING Why did you send me this proxy statement? Jesup sent you this proxy statement and the enclosed proxy card because you are a Jesup shareholder and Jesups Board of Directors is soliciting your proxy to vote your shares at the Annual Meeting. This proxy statement includes information about the issues to be voted upon at the meeting. This proxy statement is being mailed on or about March 24, 2009 to all shareholders of record at the close of business on March 20, 2009 (the Record Date). On the Record Date, there were [21,873,582] shares of Jesup common stock, par value $0.01 per share, outstanding and entitled to vote. Each share of common stock is entitled to one vote. There were also outstanding [7,062] shares of Series C Preferred Stock, entitled to an aggregate of [353,100] votes; [781,527] shares of Series F Preferred Stock, entitled to an aggregate of [781,527] votes, and [1,688] shares of Series G Preferred Stock, entitled to an aggregate of [2,481,360] votes. In the aggregate, [25,489,569] votes may be cast at the Annual Meeting. Shares represented by each properly executed, unrevoked proxy received in time for the meeting will be voted as specified. The expense of this solicitation, including the cost of preparing, assembling and mailing the Notice of Annual Meeting, Proxy and Proxy Statement, will be borne by Jesup. In addition to the solicitation of proxies by use of the mails, some of the officers and employees of Jesup, without extra remuneration, may solicit proxies personally, by telephone or otherwise. In addition, arrangements will be made with brokerage houses and other custodians, nominees and fiduciaries to forward proxies and proxy materials to their principals, and Jesup will reimburse them for their expenses in forwarding these materials. Who is entitled to vote at the meeting? Only shareholders of record at the close of business on the Record Date are entitled to receive notice of and to vote at the annual meeting. If you were a shareholder of record on that date, you will be entitled to vote all of the shares that you held on that date at the meeting, or any postponement or adjournment of the meeting. How many votes do I have? Each share of Jesup common stock that you owned on the record date entitles you to one vote. Each share of Series C Convertible Preferred Stock owned on the Record Date is entitled to 50 votes, each share of Series F Convertible Preferred Stock to one vote, and each share of Series G Convertible Preferred Stock to 1,470 votes. How many votes must be present to hold the meeting? Under our bylaws and the Florida Business Corporation Act, Section 0725, the holders of a majority of Jesups shares of capital stock entitled to vote must be present at the meeting in person or by proxy in order to fulfill the quorum requirement necessary to hold the meeting. This means at least [12,744,785] voting shares must be present. We urge you to vote by proxy even if you plan to attend the meeting so that we will know as soon as possible that a quorum has been achieved. If a quorum is not present, the shareholders entitled to vote at the meeting, either present or represented by proxy, may adjourn the meeting from time to time, without notice other than announcement at the meeting of the time and place of the adjourned meeting, until a quorum shall be present or represented. However, if the date of any adjourned meeting is more than thirty days after the date for which the meeting was originally noticed, Jesup must give written notice of the place, date and hour of the adjourned meeting in accordance with its bylaws. No new record date need be set for any adjourned meeting unless the meeting is adjourned to a date more than 120 days after the original meeting date How do I vote? You can vote by completing, signing, dating and mailing the enclosed proxy card in the envelope provided. When a proxy is returned properly, the shares represented by the proxy will be voted in accordance with your instructions. You are urged to specify your choice by marking the appropriate boxes on the enclosed proxy card. If a proxy card is dated, signed and returned without specifying choices, the shares will be voted as recommended by the proxies listed on the proxy card. You may also come to the Annual Meeting and cast your vote there. If your shares are held in the name of your broker, bank or other nominee and you wish to vote at the Annual Meeting, you must bring an account statement or letter from the nominee indicating that you were the beneficial owner of the shares on the Record Date, and that you have a right to vote your shares. How do I vote if my shares are held in street name? If your shares are held in street name, you should follow the voting instructions provided by your broker. If you hold your shares in street name and wish to vote at the meeting, you must obtain a written authorization from your broker and bring that authorization to the meeting. In the authorization the broker must acknowledge that your shares will not be voted by the broker. Regardless of how your shares are registered, if you complete and properly sign the accompanying proxy card and return it to the address indicated, it will be voted as you direct. What are the voting recommendations of the Board of Directors? The Board of Directors recommends that you vote in the following manner: 1. FOR each of the persons nominated by the Board of Directors to serve as directors. 2. FOR approval of the amendment and restatement of our 2007 Incentive Compensation Plan. 3. FOR approval of the proposed issuance of up to 20,000,000 shares of our Common Stock in exchange for and payment of an aggregate amount of up to $10,000,000 of our outstanding debt. 4. FOR approval of the proposed issuance of shares of our Common Stock in payment of $116,164.00 of liquidated damages. 5. FOR approval of a stock purchase plan to enable us to sell and issue up to $10,000,000 of shares of our Common Stock to our directors, officers, employees or consultants. 6. FOR approval of a compensation plan to enable us to issue shares of our Common Stock to our employees or independent consultants as a portion of their compensation. 7. FOR approval of an amendment to our Articles of Incorporation to increase our number of authorized shares of Common Stock and Preferred Stock. 8. FOR ratification of the selection of Rosen Seymour Shapss Martin & Company LLP as the independent registered public accounting firm for the fiscal year ended December 31, 2008. Unless you give contrary instructions on your proxy card, the persons named as proxies will vote your shares in accordance with the recommendations of the Board of Directors. Will any other matters be voted on? We do not know of any other matters that will be brought before the shareholders for a vote at the annual meeting. If any other matter is properly brought before the meeting, your signed proxy card would authorize Steven Rabinovici and Alan Weichselbaum, or either of them, to vote on such matters in their discretion. May I revoke my vote after I have sent in my proxy? You may revoke your proxy after it has been submitted by notifying the Corporate Secretary in writing at Jesups principal executive offices at the address on the cover of this proxy statement. If you attend the meeting and wish to vote in person, you may request that your previously submitted vote not be used any time before it is voted. How will my proxy be counted towards a quorum? Proxies marked as abstaining (including proxies containing broker non-votes) on any matter to be acted upon by shareholders will be treated as present at the meeting for purposes of determining a quorum. Shares which are present, or represented by a proxy, will be counted for quorum purposes regardless of whether or not the holder of the shares or proxy votes on a matter. Broker non-votes will also be counted in determining a quorum. What vote is required to pass the proposals under Florida state law and our governing documents? Election of Directors (Proposal 1) - The director nominees receiving the highest number of votes cast in favor of their election (up to number to be elected) will be elected. Other Proposals (including Proposal 8) - For any other proposal, the affirmative vote of a majority of the shares of capital stock present in person or by proxy and entitled to vote thereon is required to approve the proposal, unless a proposal other than Proposals 2, 3, 4, 5, 6, 7 or 8 is properly presented at the Annual Meeting which requires a different vote pursuant to applicable law or Jesups Articles of Incorporation or By-Laws. All votes will be tabulated by the inspector of elections appointed for the Annual Meeting, who will separately tabulate affirmative and negative votes, abstentions and broker non-votes. What is the effect of an abstention or withhold vote on the proposals to be voted on at the meeting? Pursuant to our governing documents and the Florida Business Corporation Act, Sections 0725 and 0728, a share voted abstain with respect to any proposal is considered as present and entitled to vote with respect to that proposal, but is not considered a vote cast with respect to that proposal. Because proposals other than the election of directors require the affirmative vote of the holders of a majority of the voting securities present in person or represented by proxy and entitled to vote on each proposal in order to pass, an abstention will have the effect of a vote against those proposals. A withhold vote with respect to any director nominee will be counted for purposes of determining whether there is a quorum but will have no legal effect for purposes of electing the nominee since a withhold vote is not considered a vote cast. What is the effect of a broker non-vote on the proposals to be voted on at the meeting under our governing documents and the Florida Business Corporation Act? A broker non-vote occurs if your shares are not registered in your name and you do not provide the record holder of your shares (usually a bank, broker, or other nominee) with voting instructions on a matter and the record holder is not permitted to vote on the matter without instructions from you under New York Stock Exchange rules that generally apply to such record holders (notwithstanding the fact that shares of our common stock are traded on the NYSE Alternext US). A broker may not give a proxy to vote without instructions from beneficial owners when the matter to be voted upon is one of certain itemized matters (typically termed non-routine matters), certain of which involve implementing or materially revising an equity compensation plan, altering the terms or conditions of existing stock or indebtedness and amending a companys articles of incorporation. A broker non-vote is not considered a vote cast or entitled to vote with respect to a non-routine matter. As a result, brokers who do not receive instructions as to how to vote on Proposals 2, 3, 4, 5, 6 or 7 may not give a proxy to vote on these Proposals. Any resulting broker non-votes will not be considered entitled to vote with respect to Proposals 2, 3, 4, 5, 6 or 7 thereby having the effect of reducing the number of For votes required to approve these Proposals. However, brokers who do not receive instructions as to how to vote on Proposals 1 and 6 may generally vote on these matters in their discretion. PROPOSAL NO. 1 ELECTION OF DIRECTORS Six (6) directors are to be elected at the Annual Meeting, each for a term of one year and until the election and qualification of a successor or until the directors earlier resignation or removal. It is intended that votes pursuant to the enclosed proxy will be cast for the election of the six (6) nominees named below. In the event that any such nominee should become unable or unwilling to serve as a director, the persons named on the proxy card as proxies may vote for the election of such other person or persons as may be designated by the Board of Directors. Management has no reason to believe these nominees will not be available for election or will be unable to serve as a director. The following table sets forth the names and ages of each nominee, the principal occupation of each during the past five years and the period, if any, during which each has served as a director of Jesup. Information as to the stock ownership of each nominee is set forth under Security Ownership of Certain Beneficial Owners and Management. All of the nominees to the Board of Directors have been approved, recommended and nominated for election or re-election to the Board of Directors by Jesups Nominating/Corporate Governance Committee and by the Board of Directors. Name Age Position Director Since Donald A. Wojnowski, Jr. 48 President, Chief Executive Officer and Director Steven M. Rabinovici 56 Chairman of the Board and Director Alan Weichselbaum [ ] Chief Financial Officer and Director John C. Rudy (1)(2)(3) 66 Director Benjamin J. Douek (1)(2)(3) 58 Director Mark A. Wilton (4) 62 Director Nominee Member of the Audit Committee Member of the Compensation Committee Member of the Nominating/Corporate Governance Committee Upon election as a member of our Board, Mr. Wilton will become a member of the Audit Committee, the Compensation Committee and the Nominating/Corporate Governance Committee Donald A. Wojnowski Jr. joined our company in 1993 and has been a member of the Board of Directors since June 2004. Mr. Wojnowski is also our President and Chief Executive Officer. Mr. Wojnowski is also the President and Chief Executive Officer of one of our wholly-owned subsidiaries, Empire Financial Group, Inc. Mr. Wojnowski was elected Chief Executive Officer in July of 2005 and has served as our President since June 2004. Prior to holding his current position, Mr. Wojnowski was our Vice President of Business Development, a position he held from September 1999 until February 2004. Steven M. Rabinovici became a director of our company in May 2005 and was elected Chairman of the Board in July 2005. Mr. Rabinovici has over 25 years experience as a senior executive in both the profit and nonprofit sectors. From 1992 through 2004, Mr. Rabinovici was the chief executive officer of Complete Management Inc., a physician practice management company. Alan Weichselbaum became a director of Jesup in May 2008. Mr. Weichselbaum was appointed as our Chief Financial Officer on February 26, 2009. Mr.
